UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1561



JULIE KRENZKE,

                 Plaintiff - Appellant,

           v.


ALEXANDRIA MOTOR CARS, INCORPORATED, d/b/a Lindsay Lexus of
Alexandria,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-01127-CMH)


Argued:   May 15, 2008                     Decided:   August 15, 2008


Before SHEDD, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Terry L. WOOTEN, United States District Judge for the District of
South Carolina, sitting by designation.


Reversed and remanded by unpublished per curiam opinion.


Marni Elaine Byrum, MCQUADE & BYRUM, PLLC, Alexandria, Virginia,
for Appellant. Edward Brian MacMahon, Jr., Middleburg, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     In this Family and Medical Leave Act (“FMLA”) case, Julie

Krenzke appeals from the district court’s grant of summary judgment

in favor of her former employer, Lindsay Lexus of Alexandria

(“Lindsay Lexus”).      We reverse the judgment of the district court

and remand for further proceedings.



                                    I

                 A.   The Family and Medical Leave Act

     Congress    enacted   the   FMLA   in    response   to   concern   over

“inadequate job security for employees who have serious health

conditions that prevent them from working for temporary periods.”

Miller v. AT & T Corp., 250 F.3d 820, 833 (4th Cir. 2001) (internal

quotations omitted). The FMLA redresses the “serious problems with

the discretionary nature of family leave” by guaranteeing leave to

qualified employees in certain circumstances.            Nevada Dep’t of

Human Res. v. Hibbs, 538 U.S. 721, 732 (2003) (internal quotations

omitted).     The FMLA provides that “an eligible employee shall be

entitled to a total of 12 workweeks of leave during any 12-month

period . . . [b]ecause of a serious health condition that makes the

employee unable to perform the functions of the position of such

employee.”    29 U.S.C. § 2612(a)(1).     Employers are prohibited from

interfering with or denying the exercise of any right provided

under the FMLA.       Id. § 2615(a)(1).      The FMLA provides a private


                                    2
cause of action to employees who have been improperly denied FMLA

leave by their employer.    Id. § 2617(a).



                      B.   Krenzke’s Employment

      Krenzke was employed as a Financial Services Manager by

Lindsay Lexus from March 2002 until October 2004.          While Krenzke

was apparently very good at her job when present, Lindsay Lexus

asserts she was often late or absent from work and frequently

complained of various vague health problems without supporting

medical documentation.     Krenzke’s symptoms relevant to this case

began on the morning of September 29, 2004, when Krenzke asserts

she awoke with problems commonly associated with periods of extreme

stress and anxiety, including heart palpitations, nausea, shaking,

clamminess, and dizziness. Krenzke did not go to work on September

29,   instead   visiting   Dr.   Michael   Greene,   her   primary   care

physician, who placed her on a 24 hour heart monitor and prescribed

medication.     Following the visit, Dr. Greene faxed a note to

Victoria Chase, Krenzke’s direct supervisor, stating that Krenzke

could not work for two days “due to illness.”        Lindsay Lexus gave

Krenzke leave for these days.

      Krenzke returned to work on October 2, 2004.     On that day, she

met with Jeff Warner, the general manager of Lindsay Lexus, and

informed him that Dr. Greene was ordering that she take a leave of

absence from work. Warner informed Krenzke that a leave of absence


                                    3
was not a possibility.          Krenzke raised the possibility of working

part time, which was also rejected.            Krenzke responded that if she

could not get the time off, she would be forced to quit her job in

order    to   pursue   proper     medical     care.      Nevertheless,    Krenzke

remained in her position at Lindsay Lexus after October 2.                      On

October 5, 2004, Krenzke met with Warner and Harry Brenner, the

corporate     controller,       to   discuss       Krenzke’s   health   problems.

Krenzke repeated her leave request but was again denied a medical

leave of absence.

     On October 7, 2004, Dr. Greene faxed a second note to Lindsay

Lexus.    In regard to Julie Krenzke, the note simply stated, “I

recommend     2   weeks   no    work   due    to    medical    complications   and

illness.”     Also, on that same day, Krenzke sent a letter to Brenner

stating that she was leaving her job because Lindsay Lexus did not

grant her a leave of absence.                Krenzke worked her last day at

Lindsay Lexus on October 11, 2004.

     After leaving her job, Krenzke visited Dr. Greene’s office on

October 25, November 2, and November 25.               Dr. Greene subsequently

referred Krenzke to a cardiologist and pulmonary specialist who

performed a variety of diagnostic tests on Krenzke.



                           C.    Procedural History

     Krenzke filed this action on October 6, 2006, alleging that

Lindsay Lexus violated her rights under the FMLA by refusing to


                                         4
allow her to take a medical leave of absence and constructively

discharging her from her employment.         The parties filed cross

motions for summary judgment, and the district court granted

summary judgment in favor of Lindsay Lexus.        The district court

determined Krenzke did not provide adequate notice to Lindsay Lexus

that she was entitled to leave under the FMLA, and she did not

demonstrate she was suffering from a serious health condition.



                                 II

     We first address the issue of notice under the FMLA, before

considering whether Krenzke’s condition was covered under the FMLA.

We review the grant of summary judgment in favor of Lindsay Lexus

de novo, viewing the facts and the inferences therefrom in the

light most favorable to Krenzke.       Dixon v. Edwards, 290 F.3d 699,

710 (4th Cir. 2002).   Summary judgment is only proper “[w]here the

record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there [being] no genuine issue for

trial.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, (1986) (internal quotations omitted).



                                 A.

     The employee has the initial burden of triggering the FMLA by

providing notice to her employer.        However, under the framework

established by the FMLA and the accompanying regulations, to


                                   5
satisfy this initial burden, the employee need only inform her

employer that she needs leave from work for a medical reason.                    The

employee   must   provide     “verbal    notice     sufficient       to   make   the

employer aware that the employee needs FMLA-qualifying leave.”                    29

C.F.R. § 825.302.        “The employee need not expressly assert rights

under the FMLA or even mention the FMLA, but may only state that

leave is needed.”          29 C.F.R. § 825.303(b).             If the employee

provides sufficient notice, the burden then shifts to the employer

to gather additional information and determine if the FMLA is

actually   implicated.         After     the    employee   provides        initial

notification,     “the    employer     will    be   expected    to    obtain     any

additional required information through informal means.” 29 C.F.R.

§ 825.303(b).     The employer may seek the employee’s cooperation in

gathering information.         If the employer finds the employee’s

request for leave vague or insufficient, the employer should ask

the employee to provide the necessary details through additional

documentation and information.              29 C.F.R. § 825.302(c).              The

employer has the duty to elicit the details required under the

FMLA.   Miller, 250 F.3d at 835.

     The facts, viewed in a light most favorable to Krenzke, show

she satisfied her initial burden under the FMLA by notifying

Lindsay Lexus that she had a medical illness and needed medical

leave because of the illness.          Krenzke asserts she talked with her

superiors at Lindsay Lexus on numerous occasions regarding her


                                        6
illness and medical leave, including a conversation with Chase on

September 29, a meeting with Warner on October 2, and a meeting

with Warner and Brenner on October 5.   Lindsay Lexus disputes the

content, and even the occurrence, of these conversations. However,

even ignoring the conversations, Lindsay Lexus received sufficient

notice of Krenzke’s possible FMLA claim from the note faxed by Dr.

Greene on October 7.   Although the note was summary in nature, it

was received from a medical doctor and stated that an extended

leave was needed for medical reasons.   It was sufficient to notify

Lindsay Lexus of the possibility that Krenzke needed FMLA leave.

The burden then shifted to Lindsay Lexus to determine whether

Krenzke’s condition qualified her for FMLA leave.    Lindsay Lexus

did not meet its burden as required.

     Lindsay Lexus does not claim that it made any inquiries or

sought any additional information in response to Dr. Greene’s note.

Rather, Lindsay Lexus maintains that the October 7 note could not

have provided notice under the FMLA because Krenzke was no longer

employed by Lindsay Lexus on this date.1   Krenzke testified in her

deposition that she considered herself discharged from Lindsay

Lexus after the meeting with Warner on October 2. However, whether

or not Krenzke considered herself constructively discharged on


     1
      While, for this purpose, Lindsay Lexus argues that Krenzke
was no longer employed after October 2, Lindsay Lexus also argues
in its brief that Krenzke worked full time until at least October
9, thus indicating she was not suffering from a serious health
condition when she asked for leave on October 2.

                                 7
October 2, the undisputed evidence reflects that Krenzke was

present and performing the functions of her job after October 7,

2004, the date Lindsay Lexus received Dr. Greene’s note.2

      Lindsay Lexus also points to language in its employment

handbook, which was given to Krenzke when she was hired.                The

handbook states: “Any request for a medical leave of absence must

be accompanied by a statement, acceptable to the Company, from your

physician indicating you are unable to perform your job and the

anticipated date of your return.”           The October 7 note from Dr.

Greene arguably satisfies this requirement.           However, if Lindsay

Lexus determined the note was not acceptable, Krenzke had the right

to   cure   the     deficiency   and   attempt   to   meet   the   handbook

requirements.       Id. at 835 (citing 29 C.F.R. § 825.305(d)).          The

record indicates Krenzke was not asked to provide additional

information and was not informed that Dr. Greene’s note did not

satisfy the employee handbook requirement.

      Although the district court carefully considered the evidence

of   record,   we    conclude    Krenzke   provided   Lindsay   Lexus   with

sufficient notice that she was entitled to leave under the FMLA.




      2
      This conclusion also resolves Lindsay Lexus’ statute of
limitations argument, which was based on the fact that Krenzke was
discharged October 2, 2004, and filed this action October 6, 2006.

                                       8
                                       B.

       The district court also held that Krenzke could not show that

she was suffering from a “serious health condition that makes the

employee unable to perform the functions of the position of such

employee.”     29 U.S.C. § 2612(a)(1)(D).             The FMLA defines “serious

health condition” as “an illness, injury, impairment, or physical

or   mental   condition    that   involves–       (A)    inpatient       care   in   a

hospital, hospice, or residential medical care facility; or (B)

continuing treatment by a health care provider.”                 Id. § 2611(11).

FMLA   regulations    further     define     a   “serious       health    condition

involving continuing treatment by a health care provider” as

including

       (I) A period of incapacity (i.e., inability to work . .
       . due to the serious health condition, treatment
       therefore, or recovery therefrom) of more than three
       consecutive calendar days, and any subsequent treatment
       or period of incapacity relating to the same condition,
       that also involves:
            (A) Treatment two or more times by a health care
       provider, . . . ; or
            (B) Treatment by a health care provider on at least
       one occasion which results in a regimen of continuing
       treatment under the supervision of a health care
       provider.

29 C.F.R. § 825.114(a)(2).        Of particular relevance to the present

case, 29 C.F.R. § 825.115 provides, inter alia, “[a]n employee who

must be absent from work to receive medical treatment for a serious

health   condition    is   considered       to   be    unable    to   perform    the

essential     functions    of   the   position        during    the   absence    for

treatment.”    Id.   Finally, “treatment” is defined as “examinations

                                       9
to determine if a serious health condition exists and evaluations

of the condition.”    29 C.F.R. § 825.114(b).

      Lindsay Lexus relies heavily on its position that Krenzke

never presented a diagnosis of her health condition.       However, the

framework created by the FMLA and its accompanying regulations

focus on the impact of the symptoms and the scope of the treatment,

not just the diagnosis which is eventually made.             The record

reflects   Krenzke   sufficiently   demonstrated    a   “serious   health

condition” by providing adequate proof of “continuing treatment by

a health care provider” under 29 C.F.R. § 825.114(a)(2)(I).

      Krenzke missed three days of work from September 29 to October

1.   On September 29, Krenzke visited Dr. Greene, who found she was

apparently   suffering   from   a    variety   of   cardiovascular   and

psychiatric problems.    Dr. Greene prescribed Krenzke medications,

placed her on a heart monitor, and recommended that she not return

to work September 29 or September 30.     Krenzke returned to work on

October 2.     The results from the heart monitor led Dr. Green to

recommend that Krenzke take two weeks leave from work to properly

diagnose and treat the symptoms she was having. Around October 11,

Krenzke left her employment after being denied this leave.

      Krenzke then visited Dr. Greene on October 25, November 2, and

November 25.     Both Dr. Greene’s notes from those visits and Dr.

Greene’s statement submitted during summary judgment proceedings

indicate that Krenzke’s ongoing symptoms continued to be a focus of


                                    10
her visits.3    Dr. Greene’s notes and statement indicate that,

during these visits, he conducted a regimen of tests to evaluate

Krenzke’s condition and prescribed medications to alleviate her

symptoms. He also referred Krenzke to a cardiologist and pulmonary

specialist, where Krenzke underwent further testing.

      The parties dispute what diagnosis, if any, Krenzke received

during these visits.    However, this dispute is immaterial in light

of our decision in Miller v. AT & T Corp., 250 F.3d 820.             In

Miller, we held that a doctor’s visit in which a physical exam was

conducted and blood was drawn constituted “treatment” under 29

C.F.R. § 825.114(b), even though there was no diagnosis and no

medication given to alleviate Miller’s symptoms.       250 F.3d at 830-

31.   While the record reflects Krenzke was at times absent from

work and often complained of numerous health problems without

supporting documentation, under the Miller standard, Krenzke’s

visits to Dr. Greene are sufficient to constitute treatments under

the FMLA. Krenzke      presented      sufficient   evidence     she was

incapacitated   for   more than    three consecutive   calendar days and




      3
      Lindsay Lexus argues that Dr. Greene’s written statement,
submitted in the district court during summary judgment, is
inadmissible as improperly filed and beyond the scope of lay
testimony. However, Dr. Greene’s statement only confirms what is
revealed in his notes, Krenzke’s deposition, and other evidence in
the record.     The admissibility of this statement is of no
consequence to our decision.

                                    11
received     treatment   two   or   more    times,     thus   satisfying    the

regulatory definition of a serious health condition under the FMLA.



                                      III

     Based    on   the   foregoing,   we    conclude    the   district     court

improperly granted summary judgment in favor of Lindsay Lexus.4

Accordingly, we reverse the judgment of the district court and

remand for further proceedings.

                                                       REVERSED AND REMANDED




     4
      Krenzke seeks a grant of summary judgment from this Court.
That motion is denied.

                                      12